DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                          Claim Rejections - 35 USC § 112
2.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

         Claims 19-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 19 and 27, the original specification does not appear to have support for “at least one blunt face” for each curved notch.  The original specification does not specify any portions that are blunt.  Moreover, it is not clear from the Figures whether or not any of the edges (e.g. 123, 124, 125 or flat portions connecting each curved notch with one another) or sharp of not (i.e. blunt).
                                           Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claims 19-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (Published U.S. Application No. 2007/0067996).           Chang (see identifying diagram of portions of Fig. 2 below) discloses stripping device capable of being used to strip not only wire but inherently also herbs comprising a handle having a first end, a second end, a curved top surface extending between the first end and the second end, and a curved bottom surface extending between the first end and the second end; and a blade portion extending substantially between the first end of the handle and the second end of the handle, wherein a top edge of the blade portion contacts and is coupled to the curved bottom surface of the handle, and wherein a bottom edge of the blade portion comprises a plurality of curved notches of varying widths, each of the curved notches having at least one blunt face for stripping herbs when an herb is moved through one of the plurality of curved notches wherein the curved notches progressively increase in width along the blade wherein the curved notches have varying heights. 
    PNG
    media_image1.png
    540
    741
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    450
    573
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    223
    638
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    210
    550
    media_image4.png
    Greyscale

 Response to Arguments
5.       Applicant’s arguments filed 9/13/21 have been considered in light of the submitted new claims and are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                       Potentially Allowable Subject Matter
6.       Claims 26-36 would appear to be allowable if rewritten to overcome the new matter rejection under 35 USC 112, first paragraph, set forth above and, where claims are dependent, to include all of the limitations of the base claim and any intervening claims.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
February 10, 2022